DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/6/20.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
Claim 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,595,285. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations of the instant application encompasses those of the conflicting patent.
Claim 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,595,285. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations of the instant application encompasses those of the conflicting patent.
Claim 22 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,595,285. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations of the instant application encompasses those of the conflicting patent.
Claim 24 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,595,285. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations of the instant application encompasses those of the conflicting patent.
Claim 25 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,595,285. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations of the instant application encompasses those of the conflicting patent.
Claim 27 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,595,285. Although the claims at issue are not identical, they are not patentably distinct from each other because .
Claim 28 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,595,285. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations of the instant application encompasses those of the conflicting patent.
Claim 30 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,595,285. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations of the instant application encompasses those of the conflicting patent.
Claim 31 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,595,285. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations of the instant application encompasses those of the conflicting patent.
Claim 39 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,595,285. Although the claims at the scope of the claimed limitations of the instant application encompasses those of the conflicting patent.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 21 - 39 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kim et al. (US Publication 2012/0207112) disclosed in prov. 61/442,985.
Regarding claims 21, 27,  and 33 , Kim teaches an apparatus and a method of transmitting a power headroom report in a wireless communication system supporting carrier aggregation, the method being performed by a user equipment (UE) and comprising: (i.e. fig. 11 shows a UE comprising a processor, memory and transceiver for performing configured instructions; see paragraphs 119 – 122: fig. 
 	obtaining a power headroom for a first cell based on a maximum transmission power for the first cell; (i.e. fig. 8 shows a UE may determine the max transmission power for each cell (810, 815) and may calculate a PH for each serving cell based on the max power of each cell (825); see paragraphs 86 - 92)
 	obtaining a power headroom for a second cell based on a maximum transmission power for the second cell; (i.e. fig. 8 shows a UE may determine the max transmission power for each cell (810, 815) and may calculate a PH for each serving cell based on the max power of each cell (825); see paragraphs 86 - 92)
and
 	transmitting the power headroom report to a base station, (i.e. fig. 8 shows the UE may transmit an extended power headroom MAC control element (PHR MAC CE) to a base station (825, 835); see paragraphs 92 - 95)
 	wherein the power headroom report includes a first two consecutive bytes and a second two consecutive bytes, (i.e. fig. 7 shows the PHR MAC CE may comprise a first 2 consecutive bytes (745, 755) and a second two consecutive bytes (760, 765) ; see paragraphs 78 - 81)

 	wherein six bits of a subsequent byte of the first two consecutive bytes include the maximum transmission power for the first cell, (i.e. fig. 7 shows six bits of the first subsequent byte (755) may include a max power for first cell; see paragraphs 78 - 81)
 	wherein six bits of a preceding byte of the second two consecutive bytes include the power headroom for the second cell, (i.e. fig. 7 shows six bits of the  preceding byte (760) of the second 2 consecutive bytes may include a PH for a second cell; see paragraphs 78 - 81)
and
 	wherein six bits of a subsequent byte of the second two consecutive bytes include the maximum transmission power for the second cell. (i.e. fig. 7 shows six bits of the  subsequent byte (765) of the second 2 consecutive bytes may include a max power for second cell; see paragraphs 78 - 81)
Regarding claims 22, 28, and 34, Kim teaches the method of claim 21, wherein the power headroom for the first cell is obtained based on a physical 
Regarding claims 23, 29, and 35, Kim teaches the method of claim 21, wherein the power headroom for the first cell is obtained based on a physical uplink shared channel (PUSCH) power and a physical uplink control channel (PUCCH) power. (i.e. the calculation for the PH for the pcell may utilize (shared channel) PUSCH and (control channel) PUCCH powers when simultaneous transmission is supported; see paragraphs 81, 102, 108)
Regarding claims 24, 30, and 36, Kim teaches the method of claim 21, wherein the power headroom for the second cell is obtained based on a physical uplink shared channel (PUSCH) power. (i.e. the calculation of PH for the scell may be based upon PUSCH power; see paragraphs 54 – 62, 81)
Regarding claims 25, 31, and 37, Kim teaches the method of claim 21, wherein the power headroom report is transmitted via a medium access control (MAC) message. (i.e. the power headroom report (PHR) is transmitted as a PHR MAC Control Element; see paragraphs 73, 77 - 79)
Regarding claims 26, 32, and 38, Kim teaches the method of claim 21, wherein: the first cell is a primary cell used for initial connection establishment or connection reestablishment; and the second cell is a cell other than the primary 
Regarding claims 39, Kim teaches a base station (BS) configured to receive a power headroom report in a wireless communication system supporting carrier aggregation, the BS comprising: (i.e. fig. 5 shows a cellular system supporting carrier aggregation comprising signaling between a UE and an ENodeB wherein the UE may transmit a PHR to the ENB )
 	a transceiver; and a processor operatively connected to the transceiver, the processor being configured to: control the transceiver to receive the power headroom report from a user equipment, (i.e. fig. 8 shows a UE may determine the max transmission power for each cell (810, 815) and may calculate a PH for each serving cell based on the max power of each cell (825); see paragraphs 86 - 92) (i.e. fig. 8 shows the UE may transmit an extended power headroom MAC control element (PHR MAC CE) to a base station (825, 835); see paragraphs 92 - 95)
 	wherein the power headroom report includes a first two consecutive bytes and a second two consecutive bytes, (i.e. fig. 7 shows the PHR MAC CE may 
 	wherein six bits of a preceding byte of the first two consecutive bytes include a power headroom for the first cell, (i.e. fig. 7 shows six bits of the first preceding byte (745) of first 2 consecutive bytes may include a PH for first cell; see paragraphs 78 - 81)
 	wherein six bits of a subsequent byte of the first two consecutive bytes include a maximum transmission power for the first cell, (i.e. fig. 7 shows six bits of the first subsequent byte (755) may include a max power for first cell; see paragraphs 78 - 81)
 	wherein six bits of a preceding byte of the second two consecutive bytes include a power headroom for the second cell, (i.e. fig. 7 shows six bits of the  preceding byte (760) of the second 2 consecutive bytes may include a PH for a second cell; see paragraphs 78 - 81) and
 	wherein six bits of a subsequent byte of the second two consecutive bytes include a maximum transmission power for the second cell; (i.e. fig. 7 shows six bits of the  subsequent byte (765) of the second 2 consecutive bytes may include a max power for second cell; see paragraphs 78 - 81) and

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158.  The examiner can normally be reached on Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
June 24, 2021Primary Examiner, Art Unit 2471